     Case 2:19-cv-01378-RFB-BNW Document 11 Filed 09/10/19 Page 1 of 5



 1   JOHN C. COURTNEY, ESQ.
     Nevada Bar No. 11092
 2   SEBASTIAN F. GAJARDO, ESQ.
 3   Nevada Bar No. 14874
     LBC LAW GROUP
 4   3215 W. Charleston Blvd., Ste. 120
     Las Vegas, Nevada 89102
 5   Ph.: (702) 608-3030
     Fax: (702) 463-4443
 6   info@lbclawgroup.com
 7   Attorneys for Plaintiff

 8
                                     UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10

11
      MAURICE SULLIVAN an individual,                   Case No.: 2:19-cv-01378-RFB-BNW
12
                        Plaintiff,
13
             v.
14
      GOVERNMENT EMPLOYEES
15    INSURANCE COMPANY d/b/a GEICO
      ADVANTAGE INSURANCE COMPANY
16    d/b/a GEICO CASUALTY COMPANY, a
      foreign corporation; DOES I-X, and ROES
17    XI-XX,

18                       Defendants.

19   PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS, OR, IN THE ALTERNATIVE,
          TO SEVER/BIFURCATE AND TO STAY CLAIMS FOR BAD FAITH, AND
20             COUNTERMOTION FOR LEAVE TO AMEND COMPLAINT

21

22          COMES NOW, Defendant, MAURICE SULLIVAN, by and through his counsel of record,

23   LBC Law Group, and hereby files his Opposition to Motion to Dismiss, or, in the alternative, to

24   Sever/ Bifurcate and to Stay Claims for Bad Faith (“Opposition”) and Countermotion for Leave to

25   Amend Complaint (“Countermotion”). This Opposition and Countermotion is made and based

26   on the following Memorandum of Points and Authorities, all pleadings and papers on file herein,

27   and any oral argument that this Court may allow.

28   ...
                                                        1
     Case 2:19-cv-01378-RFB-BNW Document 11 Filed 09/10/19 Page 2 of 5



 1                           MEMORANDUM OF POINTS AND AUTHORITIES

 2                                    I.      STATEMENT OF FACTS.

 3           The instant action was initiated on June 25, 2019 in the Eighth Judicial District Court of Nevada

 4   (“EJDC”). Along with a claim for Breach of Contract, Plaintiff’s Complaint alleges Contractual Breach

 5   of the Covenant of Good Faith and Fair Dealing; Tortious Breach of the Covenant of Good Faith and

 6   Fair Dealing; and Violation of the Unfair Insurance Practices Act. (collectively, the “extra-contractual

 7   claims”). (Doc. 1-1, para. 29-50)

 8           Plaintiff’s complaint was drafted with the pleading standard of the EJDC in mind. On August

 9   12, 2019, Defendant removed the case to federal court on diversity of citizenship grounds (Document

10   1). Defendant filed the instant motion on August 19, 2019.

11           Plaintiff now requests that he be given leave to amend his complaint pursuant to Rule 15(a) of

12   the Federal Rules of Civil Procedure which provides that leave to amend should be freely granted "when

13   justice so requires."

14                     II.     STATEMENT OF LAW AND LEGAL ARGUMENT.

15           All well-pleaded allegations of material fact in the complaint are accepted as true and are

16   construed in the light most favorable to the non-moving party. Manzarek v. St. Paul Fire & Marine Ins.

17   Co., 519 F.3d 1025, 1031 (9th Cir. 2008); Warshaw v. Xoma Corp., 74 F.3d 955, 957 (9th Cir. 1996).

18   To survive a motion to dismiss, a complaint must allege "enough facts to state a claim to relief that is

19   plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also Moss v. U.S.

20   Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009). A claim has facial plausibility when "the plaintiff pleads

21   factual content that allows the court to draw the reasonable inference that the defendant is liable for the

22   misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

23           Unlike the federal Twombly-Iqbal standard, Nevada state courts operate under a “notice

24   pleading” standard. In other words, Nevada’s state pleading standard requires plaintiffs to “set forth the

25   facts which support a legal theory but does not requires the legal theory relied upon to be correctly

26   identified.” Swartz v. Adams, 93 Nev. 240, 245, 563 P.2d 74, 77 (1977). Nevertheless, "[i]t is well-

27   settled that the Federal Rules of Civil Procedure apply in federal court, irrespective of the source of the

28   subject matter jurisdiction, and irrespective of whether the substantive law at issue is state or federal."
                                                          2
     Case 2:19-cv-01378-RFB-BNW Document 11 Filed 09/10/19 Page 3 of 5



 1   See Kearns v. Ford Motor Co., 567 F.3d 1120, 1125 (9th Cir. 2009) (internal quotation marks omitted)).

 2   Generally, upon removal, Courts will allow a plaintiff leave to amend his complaint to satisfy federal

 3   pleading standards. See Faulkner v. ADT Sec. Servs., 706 F.3d 1017, 1021 (9th Cir. 2013).

 4           Plaintiff acquiesces that the extra-contractual claims were not pleaded with the specificity

 5   required by Twombly and Iqbal. Plaintiff therefore does not oppose the dismissal of said claims. Plaintiff

 6   asks only that the claims be dismissed without prejudice, as neither party has conducted discovery at

 7   this early stage of the litigation. And, as will be more fully elaborated in Plaintiff’s Countermotion,

 8   infra, Plaintiff further requests that the Court grant leave to amend the complaint to conform with the

 9   federal pleading standard.

10           Plaintiff’s proposed amended Complaint contains only the claim for contract breach. See

11   Proposed First Amended Complaint, attached hereto as Exhibit 1. Accordingly, Plaintiff opposes as

12   moot the alternative relief sought by Defendant – namely, the bifurcation or staying of the extra-

13   contractual claims pending the resolution of Plaintiff’s contractual claim.

14                                          III.    CONCLUSION.

15           For the above-stated reasons, Plaintiff respectfully requests that, to the extent the Court sees

16   fit to dismiss the Second, Third, and Fourth Causes of Action in Plaintiff’s complaint, it do so

17   without prejudice so that Plaintiff may amend his complaint later if the need arises.

18

19                  COUNTERMOTION FOR LEAVE TO AMEND COMPLAINT

20                                    I.      STATEMENT OF FACTS.

21           The facts stated in the Opposition to the instant Motion, supra, are hereby restated and

22   incorporated herein.

23                    II.     STATEMENT OF LAW AND LEGAL ARGUMENT.

24           Plaintiff requests that he be given leave to amend his complaint pursuant to Rule 15(a) of the

25   Federal Rules of Civil Procedure which provides that leave to amend should be freely granted "when

26   justice so requires." Such leave should be granted unless the district court "determines that the pleading

27   could not possibly be cured by the allegation of other facts." Lopez v. Smith, 203 F.3d 1122, 1127 (9th

28   Cir. 2000). This approach is required by Federal Rule of Civil Procedure 15(a), which provides that
                                                          3
     Case 2:19-cv-01378-RFB-BNW Document 11 Filed 09/10/19 Page 4 of 5



 1   leave to amend should be freely granted "when justice so requires." See Foman v. Davis, 371 U.S. 178,

 2   182 (1962) (Rule 15(a)'s mandate "is to be heeded").

 3           Several factors guide the court's discretion in determining whether to grant leave to amend: bad

 4   faith, undue delay, prejudice to the opposing party, futility of the amendment, and whether the plaintiff

 5   has previously amended the complaint. Ecological Rights Found. v. Pac. Gas & Elec. Co., 713 F.3d

 6   502, 520 (9th Cir. 2013) (internal quotation marks and citation omitted). Generally, upon removal,

 7   Courts will allow a plaintiff leave to amend his complaint to satisfy federal pleading standards. See

 8   Faulkner, 706 F.3d at 1021.

 9           Here, Plaintiff’s request for leave to amend is not brought in bad faith as Plaintiff is simply

10   asking for leave to amend his complaint to conform with the federal pleading standard. This request is

11   therefore not futile because granting it will allow Plaintiff’s case to be heard and decided on its merits.

12   Plaintiff has no dilatory motive in making his request to amend and granting this request will cause no

13   prejudice to the opposing party. Lastly, Plaintiff has not previously amended his complaint or requested

14   leave to do the same. Justice therefore requires that Plaintiff be allowed to amend his complaint to

15   conform with Twombly and Iqbal.

16           To that end, Plaintiff has provided a proposed First Amended Complaint. (Exhibit 1)

17                                          III.     CONCLUSION.

18           For the above-stated reasons, Plaintiff respectfully requests that Plaintiff’s Countermotion

19   be granted in its entirety.

20

21           DATED this 10th day of September, 2019.
                                                LBC LAW GROUP
22

23                                                 By:          /s/ Sebastian F. Gajardo
24                                                       JOHN C. COURTNEY, ESQ.
                                                         Nevada Bar No. 11092
25                                                       SEBASTIAN F. GAJARDO, ESQ.
                                                         Nevada Bar No. 12510
26                                                       3215 W. Charleston Blvd., Suite 120
                                                         Las Vegas, NV 89102
27
                                                         Ph: (702) 608-3030/Fax: (702) 463-4443
28                                                       Attorneys for Plaintiff
                                                             4
     Case 2:19-cv-01378-RFB-BNW Document 11 Filed 09/10/19 Page 5 of 5



 1                                  CERTIFICATE OF SERVICE

 2         I hereby certify that I am an employee of LBC Law Group, and on September 10, 2019, a

 3   true and correct copy of the foregoing PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS,

 4   OR, IN THE ALTERNATIVE, TO SEVER/BIFURCATE AND TO STAY CLAIMS FOR BAD

 5   FAITH, AND COUNTERMOTION FOR LEAVE TO AMEND COMPLAINT, was served via the

 6   Court’s CM/ECF electronic filing system upon the following counsel of record:

 7

 8            Wade M. Hansard, Esq.
              MCCORMICK BARSTOW LLP
 9            8337 West Sunset Road, Suite 350
              Las Vegas, Nevada 89113
10            hansard@mccormickbarstow.com
              Attorneys for Defendants
11

12

13

14
                                      /s/ April Allen
15                               An Employee of LBC Law Group
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    5
